﻿May I congratulate you, Sir, on your election as President of the forty-fourth session of the General Assembly and warmly wish you success.
A few weeks ago the international community observed the fiftieth anniversary of Hitler Germany's criminal aggression against Poland, which was the beginning of the most devastating and murderous of all conflagrations in the history of mankind. That inferno forged a coalition of States with different social systems and also gave birth to the United Nations, whose deeds offered mankind the chance of a peaceful future. The lesson drawn by the peoples was that war and fascism must be done away with and violence banned from international life forever and that henceforth joint action must be taken for their elimination in peacetime.
To remove the kind of threat which weapons of mass destruction pose in our time, the German Democratic Republic believes the authority and influence of the United Nations will have to be brought into play more effectively than has been the case so far. Moreover, economic underdevelopment must be overcome and the natural environment preserved for man to exist. The potentials are there. What it takes to harness them is boldness in strengthening positive elements, carefulness in shoring up achievements, and resoluteness in stemming reverse tendencies.
But there is cause for concern: since the arms race is continuing in all fields while Treaty on the Elimination of the Intermediate-Range and Shorter-Range Missiles - the INF Treaty - is being implemented and disarmament negotiations are under way, since long-standing conflicts cannot be solved because not all of those involved are willing to take account of the legitimate interests of each and every party to those conflicts; since a number of countries have recorded substantial economic growth while an increasing number of third-world nations are falling back further and further in their levels of development; since the natural environment is increasingly deteriorating - one reason being that international measures taken to protect it are insufficient; and since attacks against the sovereignty and territorial integrity of States, as well as interference in international affairs of other States, are mounting while world-wide demands are made for strengthening the international order of law.
Bertolt Brecht, the playwright, has Galileo Galilei expressing faith in the "gentle force of reason", which people cannot withstand in the long run. The nuclear and space age, with the apocalyptic risks for humankind, makes imperative a new kind of thinking on security policy. Yet this awareness does not grow all on its own.
Shop-worn notions and attitudes need to be shed through a dialogue, across all frontiers, among political and military leaders, scholars, scientists and indeed all people committed to peace. They need to be replaced by a modern way of thinking and conduct marked by high ethical values and a sense of reason and reality. On the threshold of the next millennium, this is the only approach that can hold out a perspective of peace for all nations. Quite a few of these aspects have been reflected in international documents.
It has been encouraging to note that the declarations adopted at the Ninth Summit Conference of Heads of State or Government of Non-Aligned States express a firm resolve to find agreed solutions to the pressing problems of our planet in a peaceful and constructive dialogue with all other States.
On the other hand, much remains to be done for the awareness to gain ground that lasting security can be built only through co-operation, rather than confrontation. Above all, it is imperative to abandon all doctrines which preserve, or even feed, hostile images, stimulate the arms race and even keep open the first-use option for nuclear weapons.
The German Democratic Republic insists on a joint review of military concepts and their strict orientation towards defence. Also, the United Nations should seize upon this matter. Thus substance would be built into the prohibition of the use of force as spelled out in the Charter, and world-wide adherence to it would be ensured.
Stable security for all can grow only from a policy that takes account of the intertwining of military, political, economic and humanitarian factors and seeks further to push back military might in favour of shared political endeavours.  This is the purpose of the initiative of socialist States for a comprehensive approach to the strengthening of international security, which would guarantee that all States in the different regions could live together without conflicts and tensions in true good-neighbourliness. In Europe, efforts must remain concentrated on reducing the cram-full arsenals to a level where the danger of war will be banished for ever. The East and the West could then on a new basis and for the benefit of all peoples co-operate and build harmoniously.
The Vienna negotiations on conventional armed forces and on further confidence- and security-building measures could soon produce first agreements on mutual force and arms reductions if all participants negotiated constructively and were ready for compromise. The German Democratic Republic, like its allies, has made exemplary unilateral moves contributing to propitious conditions for speedy negotiations. Before 1990, the German Democratic Republic's armed forces will be reduced by 10,000 troops, 600 tanks and 50 aircraft. We already have at hand initial practical experience in partial areas of arms conversion, which we gladly share at the international Level.
I wish to recall with all due emphasis the proposal by the States parties to the Warsaw Treaty that, in parallel with the Vienna talks on conventional forces and armaments, negotiations should be started also on tactical nuclear weapons. Our aim remains a Europe, indeed a world, without nuclear weapons.
Mindful of the sensitive divide between the two military alliances, and seeking cuts in weapons of mass destruction in Central Europe, the German Democratic Republic advocates the establishment of zones free of nuclear and chemical weapons, with specific confidence-building measures being applied.
Let me point out in this context that it is not the diversity of systems of society that renders the construction of the European home problematic. Rather its coming into being is obstructed by the arms race, the sustained military threat and, recently, the redoubled attempts to do away with socialism as a social system.
The road towards stable peace and productive co-operation is not smooth, yet it is practicable. However, it must not be made harder to travel on than it already is. The achievements made in Europe over the last two decades through joint efforts - a record all can take pride in - were possible because the Helsinki Final Act meant recognition of international legal principles as set out in the United Nations Charter and the political and territorial realities that emerged after the Second World War. This must remain agreed. Claims to the effect that the "German Reich" continued to exist within the 1937 borders are as dangerous as they are irrational, for the "German Reich" fell asunder in 1945 as a consequence of its own policy of aggression.
The realities in Europe that have since emerged include the existence of two sovereign German States. Their mutual relationship is, and continues to be, of great importance for stability in Europe and the progress of detente in the world. This is what guides the socialist German State, which will be observing its fortieth anniversary in a few days. Anyone who wants stability in Europe will appreciate the fact that at the divide between the world's two biggest military alliances there exists a State whose supreme credo is, "No more war - only peace shall ever emanate from German soil". The German Democratic Republic's policy, firmly rooted in anti-fascist traditions and relying on the dynamic development of its society, remains predictable. The socialist German State has done a great deal on behalf of peaceful coexistence in Europe in the past, and it will do likewise in the future.
The German Democratic Republic abides by what the General Secretary of the Central Committee of the Socialist Unity Party and Chairman of the Council of State, Erich Honecker, and the Federal Chancellor of the Federal Republic of Germany, Helmut Kohl, agreed in March 1985 and what they reaffirmed in their joint communiqué in September 1987.- that inviolability of the frontiers is a basic condition for peace. To preserve and to strengthen it through new confidence-building measures remains the need of the hour. Calling frontiers into question or making presumptuous claims under the mantle of concern for humanity and in violation of the sovereign rights of other States, and exercising so-called custodianship over nationals of other states - that is bound to provoke conflicts that erode co-operation in the heart of Europe and even put peace in jeopardy. Disarmament, the settlement or prevention of international conflicts and the strengthening of the international rule of law are guarantees for a world of peace, security and common welfare.
In this context disarmament remains the key issue. The implementation of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, which must not be undercut by what is called modernization, is in the interests of all peoples. But it is equally obvious that the pace of the ongoing negotiations is insufficient, in fact very far from what is necessary. 
From the German Democratic Republic's viewpoint it is imperative to include all weapons categories in the negotiations, to break the vicious circle in the arms race and to make no compensation for weapons eliminated and, consequently, to offer results to the peoples.
We would like to see the USSR and the United States succeed as soon as possible in halving their strategic nuclear armaments while adhering to the Treaty on the Limitation of Anti-Ballistic Missile Systems - the ABM Treaty.
In order to halt the nuclear arms race, an overwhelming majority of States has been calling for a complete ban on nuclear-weapons tests. Such a ban would, at the same time, strengthen the Treaty on the Non-Proliferation of Nuclear Weapons. In that context, the Soviet Union's proposal to cease the production of fissionable material for armament purposes deserves the support of the United Nations.
In January this year, the participants in the Paris Conference urged the earliest possible conclusion of a convention on the prohibition of chemical weapons. However, the Geneva negotiations have yet to make any real progress. Yet the risk of a proliferation of these means of mass destruction increases proportionally to the delay in concluding a world-wide convention.
This delay is incomprehensible, since there is agreement on the essential issues of the convention. Data are being exchanged and verification methods have been tested. The German Democratic Republic, which neither possesses chemical weapons nor has such weapons stockpiled on its territory, has transmitted data relating to its chemical production and the results of a national trial inspection. Before this forum, I wish to reaffirm the proposal to convene a meeting of foreign ministers at the Geneva Conference so as to proceed to the final stage of the negotiations. We welcome the results of the recent talks between the USSR and the United States committing them to the conclusion of a relevant convention not later than next year.
The prevention of an arms race in outer space is becoming ever more urgent. Fear the sake of step-by-step solutions, the German Democratic Republic submitted basic elements at the Geneva Conference for a treaty to ban anti-satellite weapons, and it hopes that negotiations will start soon. In that respect, the world organization will certainly find important areas for action. It could, for instance, evaluate existing findings and available experiences in respect of arms conversion and make them accessible to all States. This directs our attention to the general requirement to utilize modern sciences and technologies for disarmament. I propose that henceforth this topic be considered by the United Nations. The German Democratic Republic believes that efforts to define criteria for comparing military budgets should be continued, so as to promote openness in the military field. Consequently, my country will be making use of the United Nations international system for the standardized reporting of military expenditures and provide the available data as from 1990.
Apparently, one of the most important experiences which the end of the twentieth century will leave behind is that disputes and conflicts can no longer be resolved by military means. They can only be settled on the basis of respect for the legitimate interests of the parties in conflict, who must meet each other halfway in a spirit of compromise. In those terms, the United Nations and its Secretary-General - and I take pleasure in emphasizing this - play a highly appreciated promotive role. The Organizations' peace-keeping operations have stood the test, and my country supports then.
It is with great sympathy that the world is following Namibia's transition to independence. The German Democratic Republic has long supported that process. It helped repatriate Namibian refugees and has met the Secretary-General's request to dispatch police monitors and election supervisors. It is imperative that the elections in November not be impeded, so that we can welcome a free Namibia as a
member of the world organization before long. Implementation of Security Council resolution 435 (1978) is conducive to peace and stability in southern Africa. Yet apartheid, the main cause of conflicts, continues to exist in that region, and all
The socialist German State is very much concerned that no peace is yet in sight in the Middle East. The Palestinian people is still being deprived by force of its legitimate rights, and its uprising is being rigorously repressed.
It would be in the interest of all concerned and of peace in general to resolve these and other problems in the region through an international Middle East peace conference under the auspices of the United Nations and with the Palestine Liberation organization, Israel, and the permanent members of the United Nations Security Council participating on an equal footing.
A peaceful settlement of the question of Western Sahara, with the participation of the organization of African Unity and the United Nations, would constitute another milestone on the road of the African nations towards a durable peace and social progress.

The Cyprus question, too, remains unresolved. Negotiations should be encouraged between the leaders of the two ethnic communities, mediated by the Secretary-General of the United Nations, on a settlement that would meet the interests of the entire Cypriot people.
In today's international conditions and in view of the requirements of tomorrow, international law assumes increasing importance for the security of States and good-neighbourly co-operation. Nothing could conceivably be more effective than such principles as the prohibition of the threat or use of force and the obligation to settle disputes peacefully.
The German Democratic Republic therefore supports the initiative of the non-aligned countries to have a decade of international law adopted by the United Nations for the next ten years.
In our view, the most urgent tasks in strengthening the international order of law which must be the foundation of an order of peace are, first, to bring about a reliable consensus on the interpretation and application of existing principles as enshrined in the United Nations Charter.
The second task is to work out treaties to manage problems that need to be addressed globally. We think these include protection of the environment, the use of modern communication technologies, the combating of terrorism, and the prevention of drug abuse. The early adoption of a code covering crimes against the peace and security of mankind and of a convention against the use of mercenaries would create a solid legal foundation for the prosecution and punishment of the gravest of crimes and would at the same time have preventive effects that should not be underestimated.
The third task is to make greater use of international mechanisms and, where necessary, create new ones to ensure the fulfilment of commitments that have been undertaken.
In the field of human rights and social issues, the requirements of peaceful co-operation must be lived up to. That requires the strengthening of peace as an indispensable foundation for the implementation of human rights. In its practical work the United Nations should heed the interrelationship of political, economic and social rights. A stable and prosperous world needs sound and mutually advantageous economic co-operation. Historical reasons account for the existence of imbalances, but nothing can justify the fact that many third-world countries, not least because of inequitable terms of trade, cannot develop in socio-economic terms. Evidence of that is the fact that the World Bank recently settled its accounts with a net profit of $1 billion, squeezing more out of developing countries than it put into them.
The United Nations can and must commit itself to a marked improvement of that situation. The 1990 special session of the General Assembly devoted to economic issues and preparatory work for the international development strategy for the next decade are appropriate contexts in which to define priorities for international economic co-operation and for the activities of the United Nations in that area. An agreed settlement of the debt problem of the developing countries has to be regarded as the most pressing issue in that respect. Against that background, the German Democratic Republic deems implementation of the principle of disarmament for development to be an imperative of the highest priority. Since disarmament and the safe elimination of highly sophisticated weaponry, no less than armament itself, are becoming more and more costly, it would be most beneficial for all to break once and for all the cycle of arms build-ups and subsequent disarmament. 
Fruitful development of the entire world economy requires political will by all to bring about co-operative and viable solutions. The same applies to ecological problems. Mankind must not destroy its own natural basis of existence. Today we are more aware of the life-sustaining interaction between our planet's water, air, soil and forests. We can now see more clearly that the sensitive balance between those factors cannot be upset with impunity.
The United Nations brings together the collective spirit and will of nations and pools their efforts into a single stream, it harmoniously combines national and international security interests. There is no more competent forum that could keep watch over world peace in a better way. The main source of the effectiveness and strength of the United Nations is the determination and willingness of its Member states to pursue the only road that could possibly lead mankind into 
a peaceful third millennium: the road of constructive co-operation in all fields of human life.
